Citation Nr: 1232902	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from July 2007 to May 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   


FINDINGS OF FACT

1.  The Veteran's current sensation of tinnitus first manifested after service and were not caused or aggravated by any aspect of service including exposure to small arms and artillery fire and vehicle noise during training events.  

2.  The Veteran's right knee patellofemoral syndrome first manifested after service and was not caused or aggravated by any aspect of service or related to one episode of iliotibial band syndrome in 2007.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In August 2009 and December 2009, the RO provided notices that met the requirements.  The notices informed the Veteran of all the criteria to substantiate the claims for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  The RO received a package of additional records from Department of Defense treatment facilities three days prior to the date of the most recent RO adjudication in a February 2010 statement of the case.  The evidence considered in the statement of the case does not appear to include these additional records.  The additional records contain the results of one mental health examination and listings of appointments at military medical clinics throughout the period of the Veteran's active duty service.  The appointments associated with the disorders on appeal are consistent with previously reviewed records.   Therefore, the Board concludes that the additional records are either cumulative or not relevant to the claims on appeal, and that no further development or adjudication by the RO is necessary.  See 38 C.F.R. § 19.37 (a) (2011).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Marine Corps with training as a security guard.  He had no overseas service.  The Veteran received a general discharge under honorable conditions for an unrelated non-disabling medical disorder prior to performing any duties associated with his security training.  The Veteran contends that he experiences symptoms of tinnitus caused by exposure to weapons firing during training and a right knee disorder that first manifested in service.  Neither disorder was a reason for his early discharge. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 



Tinnitus

Service treatment records are silent for any symptoms, diagnoses, or treatment for tinnitus.  A hearing examination with a baseline audiogram was performed on the second day of active duty in July 2007.  Another hearing examination and audiogram was performed on the last day of active duty in May 2009.  The second examiner noted a threshold shift, but the shift data was in the direction of improved hearing acuity.  Neither examiner noted any reported symptoms of tinnitus.  The Veteran denied any ear trouble or hearing loss on a May 2009 discharge physical examination history questionnaire.  Service treatment record showed that the Veteran completed training in April 2008 and thereafter was not assigned duties involving weapons.  

In an August 2009 claim, the Veteran reported that his intermittent tinnitus began in 2007.   

In September 2009, a VA audiologist noted the Veteran's reports that his tinnitus began in May 2009 when he was being discharged from the Marine Corps.  The audiologist did not have the service records for review but noted the Veteran's report of significant noise exposure from small arms and artillery fire and vehicle operations.  The Veteran reported that his hearing protection fell out at times during training.  He denied any civilian noise exposure other than recreational target shooting and motorcycle riding for which he wore hearing protection.  He denied any history of organic ear symptoms or disorders.  The Veteran reported that he currently experienced tinnitus weekly for hours or less. On examination, puretone thresholds for hearing acuity were all 15 decibels or less.  Speech discrimination scores were 96 and 98 percent on the right and left respectively.  In two locations on the report, the audiologist noted that hearing loss was normal.  Inconsistently in another part of the examination form, the audiologist noted that hearing loss was present and that tinnitus was likely associated with the hearing loss.   The audiologist concluded that both hearing loss and tinnitus were caused by exposure to noise in service.  However, the audiologist noted that, without a review of the service records, there was no data to either support or disprove a threshold shift in service.  The audiologist noted that the hearing loss shown on her examination was "not clinically significant for hearing outside the normal limits."  Nevertheless, the audiologist concluded that, absent the service record data, it was equally likely that the Veteran's claim was caused by service or by some unknown etiology.  

In October 2009, the RO provided the claims file to the same audiologist who noted a review of the service records that showed normal hearing acuity at both enlistment and at discharge.  The audiologist noted no threshold shift and no reported symptoms of tinnitus during service.   The audiologist concluded that the current intermittent tinnitus was not caused by in-service noise exposure. 

The Board concludes that service connection for tinnitus is not warranted because the self-reported symptoms first manifested, if at all, after active duty service.  The Veteran is competent to report his sensed symptoms.  The audiologist accepted the Veteran's reports of current symptoms without challenge although she associated them with hearing loss that was not evident by her own evaluation of the test results.  Although confusing, the Board will accept the Veteran's reports of current symptoms as credible but finds that his reports of an onset in service are not credible.  The Veteran initially reported the onset in 2007 during training when some exposure to noise on controlled training ranges with the rigorously enforced use of hearing protection was likely.  Any exposure from falling out hearing protection devices would have been very limited.  There was no exposure after April 2008 for reasons unrelated to hearing acuity.  Finally, the Veteran inconsistently reported to the audiologist that his tinnitus began just before discharge in May 2009, but he denied any hearing problems on his discharge physical examination.  Therefore, the Board concludes that a report of the onset of tinnitus in service is not credible and that symptoms of tinnitus, if any, manifested after service.  

Notwithstanding some inconsistencies in the VA examination records, the Board places probative weight on the audiologist's final conclusion after a review of the service records that any current tinnitus was not caused by in-service noise exposure.  This is consistent with normal hearing throughout the Veteran's short period of service, limited noise exposure during training, and denials of any symptoms at the time of discharge.  Testing in September 2009 also showed normal hearing that weighs against the suggestion of hearing organ damage associated with high noise levels.  

The weight of the credible and probative evidence demonstrates that the Veteran's current intermittent tinnitus first manifested many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disorder 

Service treatment records showed that the Veteran sought treatment for right knee pain two months into recruit training in September 2007.   The Veteran reported the onset of right knee pain after running in training events.  On examination, there was a full range of motion no swelling, tendon laxity, loss of muscle strength, or neurological symptoms.  The examiner noted mild tenderness to palpation at the iliotibial band and diagnosed iliotibial band syndrome (ITBS).  The examiner prescribed an anti-inflammatory medication and limited duty.  On follow-up two days later, the examiner noted that the ITBS had resolved and ordered the Veteran returned to full duty.  The Veteran completed recruit, infantry, and security guard training with no further symptoms or treatment.  In a May 2007 discharge physical examination history questionnaire, the Veteran denied any knee trouble or the use of any knee braces.  

In September 2009, the Veteran underwent a VA general medical examination for investigation of claims for other disorders.  The examining physician did not have access to the service records but noted the Veteran's report of an insidious onset of bilateral retropatellar knee pain in 2008.  The Veteran reported that he currently experienced occasional knee pain when carrying a weight down stairs.   He described the pain as "not very significant."  He did not report any episodes of locking or instability.  On examination, there was a full range of motion of both knees with no tenderness, swelling, instability, crepitus or positive test signs.  Range of motion was full with no loss of muscle strength or sensitivity.  Bilateral X-rays were normal with no indications of arthritis.  Despite the negative clinical observations and negative X-rays, the physician diagnosed bilateral mild patellofemoral syndrome but provided no explanation for the diagnosis other than the Veteran's self-report of patellar pain.  

In November 2009, the physician was provided and reviewed the claims file.  The physician noted the single treatment encounter for ITBS in service and that this disorder was not present during her examination in September 2009.  Therefore, the physician concluded that the current mild patellofemoral syndrome had no relationship to the treatment in service.  

In December 2009, a VA primary care physician noted the Veteran's reports of continued right knee stiffness in the mornings, after running, and after climbing several flights of stairs or heavy lifting.  The Veteran attributed the symptoms to hiking while on active duty.  The physician noted that the Veteran had recently gained 40 pounds and recommended weight loss and quadriceps strengthening exercises but less running.   

The Board concludes that service connection for a right knee disorder is not warranted because the patellofemoral syndrome first manifested after service without X-ray indications of arthritis and is not related to the single episode of treatment for ITBS in September 2007.  The Veteran is competent to report the onset of his observed right knee symptoms in 2008, but the Board concludes that his report is not credible as it is inconsistent with his denial of any chronic knee problem at the time of discharge.  The Board places greatest probative weight on the observations and opinion of the VA examining physician who concluded that the Veteran does not have ITBS and that his current patellofemoral symptoms were  not related to ITBS or to any activity in service because the Veteran denied knee problems at the time of discharge.  Moreover, the primary care physician suggested that the symptoms could be resolved by exercises and by weight loss.  

The weight of the credible and probative evidence demonstrates that the Veteran's current right knee patellofemoral first manifested after service and is not related to his active service including an episode of ITBS in 2007.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

Service connection for tinnitus is denied. 

Service connection for a right knee disorder is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


